                 Case 8:20-bk-03608-CPM       Doc 75    Filed 05/27/20   Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                                    www.flmb.uscourts.gov


In re:
CFRA HOLDINGS, LLC                                     Case No. 8:20-bk-03608-CPM
                                                       Chapter 11

                                                       Jointly Administered with:
CFRA, LLC                                              Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                   Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                                      NOTICE OF HEARING

NOTICE IS HEREBY GIVEN THAT:

             A hearing will be held, on May 29, 2020 at 2:30 p.m. at the Sam M. Gibbons United

States Courthouse, 801 N. Florida Avenue, Courtroom 8B, Tampa, Florida, before the Honorable

Catherine Peek McEwen, United States Bankruptcy Judge, to consider and act upon the

following matter:

        MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS. PROPERTY
        DESCRIPTION: SUBSTANTIALLY ALL OF THE DEBTORS' ASSETS.
        DEBTORS' MOTION FOR ENTRY OF (I) AN ORDER APPROVING BIDDING
    PROCEDURES, ASSUMPTION AND ASSIGNMENT PROCEDURES, AND THE
          FORM AND MANNER OF NOTICE THEREOF; AND (II) ORDER(S) (A)
   APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS' ASSETS,
   (B) AUTHORIZING THE SALES FREE AND CLEAR OF ALL ENCUMBRANCES,
    AND (C) AUTHORIZING ASSUMPTION AND ASSIGNMENT OF EXECUTORY
               CONTRACTS AND UNEXPIRED LEASES [DOC 53].

             The hearing may be continued upon announcement made in open Court without further
notice.

             Telephonic Appearance Requirement: Effective March 16, 2020, and continuing until

further notice, Judges in all Divisions will conduct all preliminary and non-evidentiary hearings




37013612.1
                Case 8:20-bk-03608-CPM      Doc 75    Filed 05/27/20    Page 2 of 3

                                                                  Case No. 8:20-bk-03608-CPM


by telephone. For Judge McEwen, parties should arrange a telephonic appearance through Court

Call (866-582-6878).

                                   CERTIFICATE OF MAILING

             WE HEREBY CERTIFY that a true and correct copy of the foregoing along with the

Emergency Motion was served on all counsel of record and all interested parties identified on the

attached Service List on May 27, 2020 via transmission of Notices of Electronic Filing generated

by CM/ECF.

             Dated: May 27, 2020

                                             SAUL EWING ARNSTEIN & LEHR LLP
                                             Proposed Counsel for Debtors and Debtors-in-
                                             Possession
                                             701 Brickell Avenue, 17th Floor
                                             Miami, FL 33131
                                             Telephone: (305) 428-4500
                                             Facsimile: (305) 374-4744
                                             Email: Carmen.Contreras-Martinez@saul.com

                                             By:     /s/ Carmen Contreras-Martinez
                                                     Carmen Contreras-Martinez
                                                     Florida Bar No. 093475

                                                     -and-

                                                     Stephen B. Ravin (admitted pro hac vice)
                                                     Florida Bar No. 293768 (inactive status)
                                                     Aaron S. Applebaum (admitted pro hac vice)
                                                     1037 Raymond Boulevard
                                                     Suite 1520
                                                     Newark, NJ 07102
                                                     Telephone: (973) 286-6700
                                                     Facsimile: (973) 286-6800
                                                     Stephen.Ravin@saul.com
                                                     Aaron.Applebaum@saul.com




                                               -2-
37013612.1
             Case 8:20-bk-03608-CPM          Doc 75     Filed 05/27/20       Page 3 of 3

                                                                        Case No. 8:20-bk-03608-CPM


8:20-bk-03608-CPM Notice will be electronically mailed via transmission of Notices of
Electronic Filing generated by CM/ECF:

David S Catuogno on behalf of Creditor Raymond James Bank, N.A. and Creditor Valley National Bank
david.catuogno@klgates.com

Herbert R Donica on behalf of Interested Party CFRA Holdings, LLC
ecf-hrd@donicalaw.com, ecf-cd@donicalaw.com;hrdecf@gmail.com;r63937@notify.bestcase.com

Daniel Eliades on behalf of Creditor Raymond James Bank, N.A. and Creditor Valley National Bank
daniel.eliades@klgates.com

Alberto F Gomez, Jr. on behalf of Creditor Elliston Place Limited Partnership
al@jpfirm.com, al@jpfirm.com;andrenaw@jpfirm.com;katherineb@jpfirm.com

Camille J Iurillo on behalf of Creditor SmartVision Construction, LLC
ciurillo@iurillolaw.com, nhawk@iurillolaw.com;khing@iurillolaw.com

Jeffrey T Kucera on behalf of Creditor Raymond James Bank, N.A. and Creditor Valley National Bank
jeffrey.kucera@klgates.com, etna.medina@klgates.com;docketing.east@klgates.com

David S Kupetz on behalf of Interested Party 6851 Lennox, LLC
dkupetz@sulmeyerlaw.com

Robert L LeHane on behalf of Creditor SITE Centers Corp.
KDWBankruptcyDepartment@KelleyDrye.com, MVicinanza@ecf.inforuptcy.com

Craig V Rasile on behalf of Creditor Dine Brands Global Inc., IHOP Franchisor LLC , Creditor IHOP
Leasing LLC and IHOP Restaurants LLC
crasile@mwe.com, sbugliaro@mwe.com;dnorthrop@mwe.com

Dana L Robbins on behalf of Creditor Ballantyne Property Group, LLC
drobbins@burr.com, jmorgan@burr.com

J Ellsworth Summers, Jr. on behalf of Creditor Ballantyne Property Group, LLC
esummers@burr.com, sguest@burr.com

United States Trustee - TPA
USTPRegion21.TP.ECF@USDOJ.GOV

Nathan A Wheatley on behalf of U.S. Trustee United States Trustee - TPA
nathan.a.wheatley@usdoj.gov




                                                 -3-
37013612.1
